Dear Mayor St. Blanc:
In your correspondence of recent date you advise that the City of Franklin has a paid fire department.  You also advise that the City of Franklin has a population of less than nine thousand (9,000) as of its last official census.  You inquire whether R.S. 33:1996, regarding required vacation days for paid firemen, is applicable to the Franklin Fire Department, in light of its municipal population.  We conclude the statute is inapplicable in this instance.
R.S. 33:1996 provides, pertinently:
§ 1996. Annual Vacation
  Firemen in municipalities, parishes and fire protection districts to which this Subpart applies, after having served one year, shall be entitled to an annual vacation of eighteen days with full pay . . . .
This office has previously concluded that the vacation leave provided for firemen in R.S. 33:1996 quoted above only applies to municipalities with a population of thirteen thousand or more and firemen paid by a parish or fire protection district.
R.S. 33:1961 states:
§ 1961.  Application of Sub-part
  This Sub-part applies to any paid fire department operated by a municipality which has a population of thirteen thousand or more and also to firemen paid by any parish or fire protection district.
Thus, as Franklin has a population of less than thirteen thousand, the establishment of leave policies is within the authority of the Franklin Municipal Fire and Police Civil Service Board as provided in R.S. 33:2557, stating:
§ 2557.  Leaves of absence
  The board shall adopt rules to provide for leaves of absence in the various classes of the classified service.  Such rules shall provide for annual vacation and sick leaves with pay and for special eaves with or without pay.  They may provide for special extended leaves with or without pay or with reduced pay for employees disabled through injury or illness arising out of their employment.  The right to regulate the time at which any employee may take an annual leave, or any other leave which is not beyond the control of the employee, shall be vested at all times in the appointing authority.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                         BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams